66 F.3d 315
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nefdale Grisales CALLE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-6953.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 18, 1995.

Nefdale Grisales Calle, appellant pro se.
Brent Jefferson Gurney, Asst. U.S. Atty., Greenbelt, MD, for appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his petition for a writ of mandamus requesting the return of property seized from him during his arrest.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Calle v. United States, Nos.  CR-91-274-R;  CA-95-1595-JFM (D.Md. June 2, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED